Case 4:20-cv-02078-MWB Document 195-8 Filed 11/20/20 Page 1 of 2




            EXHIBIT G
      Case 4:20-cv-02078-MWB Document 195-8 Filed 11/20/20 Page 2 of 2




                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: CANVASS OF ABSENTEE AND                  : Nos. 89-93 EM 2020
 MAIL-IN BALLOTS OF NOVEMBER 3, 2020             :
 GENERAL ELECTION                                :
                                                 :
                                                 :
 PETITION OF: PHILADELPHIA COUNTY                :
 BOARD OF ELECTIONS                              :
                                                 :
                                                 :
                                                 :


                                        ORDER


PER CURIAM
       AND NOW, this 18th day of November, 2020, the Application for the Court to

Exercise Extraordinary Jurisdiction over the Commonwealth Court’s Cases Docketed at

1140 CD 2020, 1139 CD 2020, 1138 CD 2020, 1137 CD 2020, and 1136 CD 2020, filed

by the Philadelphia County Board of Elections, is hereby GRANTED with respect to the

following issue:

              Does the Election Code require county boards of elections to
              disqualify mail-in or absentee ballots submitted by qualified
              electors who signed their ballot’s outer envelopes but did not
              handwrite their name, their address, and/or a date, where no
              fraud or irregularity has been alleged?

       The Commonwealth Court shall immediately transfer the contents of its records for

these cases to this Court, including the briefs requested and received from the parties.

       Chief Justice Saylor and Justice Mundy note their dissent.
